DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (JP 2014-120388 A).
With regards to Claim 1, Uchida discloses an LED lamp for a vehicle light [Figures 1-6], the LED lamp including:
A retrofit body (1 // 2, 20) defining a longitudinal direction and configured to dissipate heat, the retrofit body including a cavity including a central bore [e.g., (20a)];
A conductive structure (17, 23-27) being arranged in the central bore of the retrofit body and including a driver circuit [e.g., (17) or (17, 23-27)];
At least one LED module [e.g., (10, 15)] being electrically connected to the conductive structure and configured to be driven by the driver circuit, the at least one LED module including a substrate [e.g., (10) or (11)] and a diode semiconductor (15) disposed on the substrate, the substrate being attached to the retrofit body with a joining material [Paragraph 40: ‘adhesive’ or (12)] between the substrate and the retrofit body [note Figures 3A-B].
With regards to Claim 2, Uchida discloses the retrofit body (1 // 2, 20) including a support portion [e.g., adjacent (5); note Figures 3-4] being laterally adjacent to a lateral opening [e.g., (3)] of the retrofit body, the support portion supporting at least one LED module [e.g., (10, 15)].
With regards to Claim 3, Uchida discloses a finger-like portion [e.g., (13b) and/or (17)] of the conductive structure being arranged laterally adjacent to the support portion [note Figures 3-4].
With regards to Claim 4, Uchida discloses the finger-like portion [e.g., (13b) and/or (17)] fitting in a duct [e.g., (8)] included in the cavity of the retrofit body [note Figures 1-4] and including two electrical contacts [e.g., (13b) and/or (17)], the finger-like portion being accessible through the lateral opening [note Figures 3-4].
With regards to Claim 5, Uchida discloses the central bore [e.g., (20a)] extending longitudinal from an end face of the retrofit body [note Figure 2: adjacent (20)], and the duct [e.g., (8)] extends longitudinal from a bottom portion of the central bore to the lateral opening [note Figures 2-3: ‘bottom portion’ relative].
With regards to Claim 6, Uchida discloses the duct [e.g., (8)] being arranged eccentrically with respect to the central bore [e.g., (20a)].
With regards to Claim 7, Uchida discloses an edge region of the retrofit body  surrounding the lateral opening widens in a light emission direction of the at least one LED module [note Figure 2: flange/edge region of (3) widening].
With regards to Claim 8, Uchida discloses two LED modules [e.g., (10, 15)] being attached to opposite sides of the support portion [note Figures 3-4].
With regards to Claim 9, Uchida discloses the conductive structure [e.g., (17, 23-27)] being arranged spaced apart from the substrate of the LED module [e.g., (15)].
With regards to Claim 10, Uchida discloses a pair of conductive elements [e.g., (13b) and/or (15a)] electrically connecting the at least one LED module [e.g., (10, 15)] to the electrical contacts of the conductive structure.
With regards to Claim 11, Uchida discloses the conductive structure including a printed circuit board or a lead frame [e.g., (25)].
With regards to Claim 12, Uchida discloses the central bore [e.g., (20a)] extending longitudinal from an end face of the retrofit body [note Figure 2: adjacent (20)], a lateral opening [e.g., (3)] and a duct [e.g., (8)] extending longitudinal from a bottom portion of the central bore to the lateral opening [note Figures 2-3: ‘bottom portion’ relative].
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (JP 2014-120388 A).
With regards to Claim 13, Uchida discloses a method for manufacturing an LED lamp for a vehicle [note Figures 1-6], the method including:
Providing at least one LED module [e.g., (10, 15)], the LED module including a substrate [e.g., (10) or (11)] and a diode semiconductor (15) applied onto the substrate;
Providing a retrofit body (1 // 2, 20) configured as a heat sink for the at least one LED module, the retrofit body including a central bore [e.g., (20a)] extending longitudinal from an end face of the retrofit body [note Figure 2: adjacent (20)], a lateral opening [e.g., (3)], and a duct [e.g., (8)] extending longitudinal from a bottom portion of the central bore to the lateral opening [note Figures 2-3: ‘bottom portion’ relative];
Attaching the substrate of the at least one LED module to the retrofit body adjacent to the lateral opening with at most a joining material [Paragraph 40: ‘adhesive’ or (12)] being arranged between the substrate and the retrofit body;
Providing a conductive structure (17, 23-27) configured to be inserted into and fixed within the central bore of the retrofit body [note Figures 2-3], the conductive structure including a driver circuit [e.g., (17) or (17, 23-27)] configured to drive the at least one LED module and including a finger-like portion including two electrical contacts [e.g., (13b) and/or (17)] for contacting the at least one LED module with the electrical contacts, in an inserted state of the conductive structure, being accessible through the lateral opening [note Figures 2-4];
Inserting the conductive structure into the central bore and the duct of the retrofit body [note Figures 2-3];
Electrically connecting the at least one LED module with the electrical contacts of the conductive structure via a pair of conductive elements [e.g., Figures 2-4: (15a) and/or (13a)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2014-120388 A).
With regards to Claim 14, Uchida discloses the claimed invention as cited above, but does not specifically teach electrically connecting the at least one LED module including an ultrasonic welding of the conductive elements both to the at least one LED module and to the electrical contacts of the conductive structure.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have electrically connected the at least one LED module via utilizing the well-established ultrasonic welding of the conductive elements both to the at least one LED module and to the electrical contacts of the conductive structure.  Ultrasonic welding has been known for some time to prevent unwanted properties that may arise from high temperature exposure of materials.
With regards to Claim 15, Uchida discloses two LED modules (10, 15) being attached to the support portion of the retrofit body on opposite sides of the support portion [note Figures 3-4].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, January 27, 2022

/Jason M Han/Primary Examiner, Art Unit 2875